Citation Nr: 1215967	
Decision Date: 05/03/12    Archive Date: 05/10/12

DOCKET NO.  10-01 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for traumatic brain injury, or residuals thereof.  

2.  Entitlement to service connection for hearing loss.  

3.  Entitlement to service connection for tinnitus.  

4.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  

5.  Entitlement to service connection for a low back disability.  

6.  Entitlement to service connection for a neck or cervical spine disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from June 1960 to June 1963.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In November 2011, the Veteran and his wife testified before a Veterans Law Judge, seated at the RO.  A written transcript of this hearing has been added to the claims file.  

The issue of entitlement to service connection for hearing loss is dismissed herein, as it was withdrawn by the Veteran.  The remainder of the issues on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

In November 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of this appeal as to the issue of entitlement to service connection for hearing loss was requested.  


CONCLUSION OF LAW

The criteria for withdrawal of the appeal by the Veteran as to the issue of entitlement to service connection for hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, through his authorized representative, has withdrawn this appeal as to the issue of entitlement to service connection for hearing loss and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as to this issue, and it is dismissed.  


ORDER

The appeal as to the issue of entitlement to service connection for hearing loss is dismissed.  


REMAND

The Veteran seeks service connection for tinnitus, traumatic brain injury, disabilities of the neck and low back, and PTSD.  He has alleged that he was injured in September 1962 during active military service when a piece of artillery equipment exploded, severely burning his face and requiring approximately three months of hospitalization.  The Veteran's service treatment records are negative for any such treatment, but he has provided copies of service orders which show he was placed on sick leave and hospitalized for one or more periods of unknown duration in September and October 1962.  Additionally, the Veteran's service personnel records confirm he was assigned to the 1st Rocket Howitzer Battalion, 20th Artillery, 8th Infantry Division, based in Baumholder, Germany, at the time of this alleged incident.  The Veteran's representative attempted to obtain additional military hospitalization records from the National Personnel Records Administration (NPRA), but in a February 2008 response, the NPRA indicated that no records for the Veteran were on file indicating hospitalization at Landstuhl, Nuernberg, or Baumholder military hospitals.  Nevertheless, sufficient evidence has been presented to attempt verification of the alleged stressor event, the reported explosion in September 1962.  VA is obligated to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A.  VA's duty to assist includes obtaining relevant governmental records when the existence and location of such records has been made known to VA.  38 U.S.C.A. § 5103A(b).  Specifically, the RO must contact the U.S. Army and Joint Services Records Research Center (Records Center) to obtain verification of any explosion in September 1962 involving the Veteran's unit and resulting in injuries to U.S. soldiers.  

Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and prepare a summary of all claimed stressors, to include the September 1962 explosion of an artillery simulator which allegedly injured the Veteran in service.  This summary and all associated documents should be sent to the U.S. Army and Joint Services Records Research Center (JSRRC) to obtain any records which would corroborate this stressor.  

2.  Thereafter, if and only if an alleged stressor is corroborated, schedule the Veteran for a comprehensive psychiatric examination.  The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination.  After examining the Veteran and reviewing all evidence of record, the examiner should state whether a diagnosis of PTSD or any other psychiatric disability is warranted and, if so, whether the diagnosis is based solely on any independently-corroborated in-service stressor event.  

If the evaluation results in a diagnosis of PTSD or any other psychiatric disability on any basis, the examiner should specify (1) whether any alleged stressor found by the RO to be established by the evidence of record is sufficient to produce PTSD or a similar psychiatric disability; and (2) whether there is a link between current symptomatology and one or more of the inservice stressors found to be established by the record and found to be sufficient to produce PTSD or other psychiatric disability.  Any medical opinion expressed by the examiner should be accompanied by a complete rationale. 

3.  After all of the aforementioned development has been completed, readjudicate the Veteran's service connection claims based on a consideration of all evidence of record.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


